UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Hee ee LL xX
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
- against - Criminal Docket No. S6 18 Cr. 117 (KPF)
KEMOKALAM NJEMANZE,
Defendant.
meee eee LL xX

Upon the application of the United States of America, by Juliana N. Murray and Robert M.

Sobelman, Assistant United States Attorneys, Southern District of New York; upon the Factual

Allegations in Support of Judicial Removal; upon the consent of KEMOKALAM NJEMANZE

(the “defendant”); and upon all prior proceedings and submissions in this matter; and full

consideration having been given to the matter set forth herein, the Court finds:

1,

2.

The defendant is not a citizen or national of the United States.

The defendant is a native and citizen of Nigeria.

The defendant was admitted to the United States on or about February 9,
2016 at or near Newark International Airport, New Jersey, and was
admitted as a non-immigration temporary visitor for pleasure with
authorization to remain in the United States until August 8, 2016.

The defendant remained beyond August 8, 2016 without authorization
from the United States Department of Homeland Security.

At the time of sentencing in the instant criminal proceeding, the defendant

will be convicted in the United States District Court, Southern District of

 
10.

11,

12,

New York, of the offense of Conspiracy to Commit Money Laundering in
the United, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i), 1956(h),

The above-mentioned offense carries a maximum term of imprisonment of
20 years, a maximum term of supervised release of three years, a maximum
fine, pursuant to 18 U.S.C. § 1956(a)(1)(B), of the greatest of $500,000 or _
twice the value of the property involved in the transaction, and a $100
mandatory special assessment. Additionally, restitution amounts to
$45,745.75 in accordance with 18 U.S.C. §§ 3663, 3663A, and 3664.

The defendant is, and at time of sentencing will be, subject to removal from
the United States pursuant to Section 237(a)(1)(B) of the Immigration and
Nationality Act (“INA” or the “Act”), as amended, in that after admission as
a nonimmigrant under Section 101(a)(15) of the Act, he has remained in the
United States for a time longer than permitted by law.

The defendant has waived his right to notice and a hearing under Section
238(c) of the INA, 8 U.S.C. § 1228(c).

The defendant has waived the opportunity to pursue any and all forms of
relief and protection from removal.

The defendant has designated Nigeria as the country for removal pursuant

to Section 240(d) of the INA, 8 U.S.C. § 1229a(d).

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the

INA, 8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly

 
upon his release from confinement, or, if the defendant is not sentenced to a term of imprisonment,

promptly upon his sentencing, and that the defendant be ordered removed to Nigeria.

Dated: New York, New York
Decemtse, 4, 2019

 

(bit fat

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 
